Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      Jul 03 2013, 7:01 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.

APPELLANT PRO SE:                                ATTORNEYS FOR APPELLEE:

ARLISHA WILLIAMS                                 GREGORY F. ZOELLER
Indianapolis, Indiana                            Attorney General of Indiana

                                                 KATHY BRADLEY
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

ARLISHA WILLIAMS,                                )
                                                 )
       Appellant,                                )
                                                 )
              vs.                                )      No. 93A02-1211-EX-959
                                                 )
REVIEW BOARD OF THE INDIANA                      )
DEPARTMENT OF WORKFORCE                          )
DEVELOPMENT and UPS GROUND                       )
FREIGHT, INC.,                                   )
                                                 )
       Appellees.                                )


                APPEAL FROM THE REVIEW BOARD OF THE INDIANA
                  DEPARTMENT OF WORKFORCE DEVELOPMENT
                              Cause No. 12-R-4211


                                        July 3, 2013

               MEMORANDUM DECISION - NOT FOR PUBLICATION

DARDEN, Senior Judge
                            STATEMENT OF THE CASE

      Arlisha Williams appeals the determination by the Review Board of the Indiana

Department of Workforce Development (“the Board”) that she is not entitled to

unemployment benefits. We affirm.

                                        ISSUE

      Williams claims that the evidence does not support the Board’s decision.

                       FACTS AND PROCEDURAL HISTORY

      On April 30, 2012, Williams began working for UPS Ground Freight, Inc.

(“UPS”), in Indianapolis as a part-time truck loader. She worked until May 2, 2012, and

then she did not return to work. Williams told a supervisor that she had a medical

condition, had concerns about working in the trucks in the heat, and would speak to her

doctor about it. The following week, she called in each day to report she would not be

there. She did not call at all during the week after that, and UPS deemed her employment

to be terminated.

      Williams applied for unemployment benefits. A deputy determined that she was

entitled to benefits. UPS appealed. An administrative law judge (“the ALJ”) held a

hearing, at which Williams and a UPS representative appeared and submitted evidence.

After the hearing, the ALJ determined that Williams voluntarily left her employment

without good cause and reversed the deputy’s determination.

      Williams requested review by the Board. The Board did not hold a hearing or

accept additional evidence. After its review, the Board adopted and incorporated the



                                           2
ALJ’s findings of fact and conclusions of law and affirmed the ALJ’s decision. This

appeal followed.

                             DISCUSSION AND DECISION

       Williams claims the Board erred in determining that she voluntarily left

employment without good cause. As an initial matter, the Board asserts that Williams

has waived her claims for appellate review because:         (1) Williams did not file an

Appellant’s Appendix and (2) Williams’s Appellant’s Brief lacks citation to authority and

cogent argument. We hold pro se litigants such as Williams to the same standard as

trained attorneys. T.R. v. Review Bd. of Ind. Dep’t of Workforce Dev., 950 N.E.2d 792,

795 (Ind. Ct. App. 2011). At the same time, we prefer to resolve cases on the merits

whenever possible. Id. Here, despite the defects in Williams’s brief and the absence of

an Appendix, there is a sufficient record for us to address the merits of Williams’s appeal.

Thus, we reject the Board’s claim of waiver.

       The Board’s decision is conclusive and binding as to all questions of fact. Ind.

Code § 22-4-17-12(a) (1995). On appeal, the standard of review is threefold:             (1)

findings of basic fact are reviewed for substantial evidence; (2) findings of mixed

questions of law and fact—ultimate facts—are reviewed for reasonableness; and (3) legal

propositions are reviewed for correctness.       Recker v. Review Bd. of Ind. Dep’t of

Workforce Dev., 958 N.E.2d 1136, 1139 (Ind. 2011). When reviewing findings of basic

fact, we neither reweigh the evidence nor judge the credibility of witnesses. J.M. v.

Review Bd. of Ind. Dep’t of Workforce Dev., 975 N.E.2d 1283, 1286 (Ind. 2012). Rather,



                                             3
we consider only the evidence most favorable to the Board’s findings, and we reverse

only if there is no substantial evidence to support the findings. Id.

       The purpose of the Unemployment Compensation Act is to provide benefits to

those who are involuntarily out of work, through no fault of their own, for reasons

beyond their control. Davis v. Review Bd. of Ind. Dep’t of Workforce Dev., 900 N.E.2d

488, 492 (Ind. Ct. App. 2009). Consistent with this purpose, a stricter standard is

imposed upon those who voluntarily quit working. Id. An employee who has voluntarily

left his or her employment without good cause in connection with the work is ineligible

for unemployment benefits. Ind. Code § 22-4-15-1(a) (2009). The question of whether

an employee quit without good cause is a question of fact to be determined by the Board.

S.A. v. Review Bd. of Ind. Dep’t of Workforce Dev., 936 N.E.2d 336, 337 (Ind. Ct. App.

2010). The claimant has the burden to prove that good cause existed. Id. The reason for

quitting must be job-related and objective in character, excluding purely subjective and

personal reasons. Id. at 337-38.

       Here, Williams contends that she received permission from a supervisor to stay

home from work on May 3, 2012, due to a death in the family. She further contends that

she was unable to reach the supervisor on subsequent days and instead later spoke to a

human resources employee, who told her that her employment would be terminated.

These contentions are a request to reweigh the evidence, which we cannot do. The

evidence most favorable to the ALJ’s findings, which the Board adopted, is that Williams

called in on a daily basis for a week to report that she could not return and thereafter did

not communicate with her supervisor.         She never spoke with her supervisor about

                                              4
whether she was terminated. Although she had expressed concerns about whether the

nature of the work posed a threat to her health, she never went to the doctor. This is

sufficient evidence from which the Board could determine that Williams left her

employment without good cause.

                                   CONCLUSION

      For the reasons stated above, we affirm the Board’s decision.

      Affirmed.

BROWN, J., and PYLE, J., concur.




                                           5